Title: To Thomas Jefferson from Thomas Pinckney, 14 June 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 14 June 1793

I have to acknowledge the favor of your private letter accompanying the Presidents correspondence for Mr. Carew the directions concerning which shall be observed. I am happy to hear of the arrival of the Pigou at Philadelphia after a short passage as you will have been informed thereby that one of my papers which had been missing and about which I was extremely sollicitous, had been sent by mistake to Mr. G. Morris who returned it to me from Paris. I think I must have some public dispatches from you in the hands of the Captn. or Passenger of one of the last Ships that arrived who may not yet have reached London as the Session of Congress had finished a considerable time and the laws were printed and the important Proclamation relating to our neutrality has  been inserted in the News papers though I had not received it officially. The Packet of News papers sent by the way of Holland are I believe still in the hands of Messrs. Vanstaphorsts who I suppose have not been able to find a conveyance for them.
I expect to be able to send the Copper for the use of the Mint by the return of the George Barclay a more advantageous offer having been made for the supply from hence than from any other place.
The public papers herewith will convey all the intelligence relating to the public state of Europe. It is expected that the parliament of this kingdom will be prorogued in a few days. It is said that the disturbances in Ireland have occasioned the countermanding of two Regiments destined from thence to the West India Islands. The failures of mercantile houses in this Country have not been so numerous lately as they were some time ago, but well informed people here are of opinion that they must again increase in a short period. I remain with sincere respect and esteem Dear Sir Your faithful & obedient Servant

Thomas Pinckney

